UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6632



ROGER T. CLIFTON,

                                             Petitioner - Appellant,

          versus


GEORGE DEEDS, Warden, Keen Mountain Correc-
tional Center; WASHINGTON COUNTY CIRCUIT
COURT; ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-527-R)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Atlanta,
Georgia, for Appellant.   Linwood Theodore Wells, Jr., Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger T. Clifton seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Clifton v. Deeds, No. CA-97-527-R

(W.D. Va. Apr. 17, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2